                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                               Charlotte DIVISION
                        DOCKET NO. 3:18-cv-00153-FDW-DCK


 Saleh Shaiban and                           )
 Fatima Muthana,                             )
                                             )
                Plaintiffs,                  )
                                             )
         vs.                                 )                       ORDER
                                             )
 Mark Koumans,                               )
 Kevin K. McAleenan,                         )
 Department of Homeland Security,            )
                                             )
               Defendants.                   )

        THIS MATTER is before the Court on Defendants’ Partial Motion to Dismiss Plaintiffs’

Second Amended Petition. (Doc. No. 55). Defendants seek dismissal of all claims except for the

Administrative Procedure Act claim (Count II). Id. at p. 5. For the reasons stated herein,

Defendants’ Partial Motion to Dismiss is GRANTED.

   I.      BACKGROUND

        Defendants’ Partial Motion to Dismiss (Doc. No. 55) is before this Court after more than

two years of litigation. Given the complex history of this case, the Court will briefly set forth the

facts as described in Plaintiffs’ Second Amended Petition. (Doc. No. 53). Plaintiffs Saleh Shaiban

(“Mr. Shaiban”) and Fatima Muthana (“Ms. Muthana”) are married Yemeni immigrants who filed

their Second Amended Petition on May 5, 2020 (Doc. No. 53). In 2000, Mr. Shaiban filed an I-

589 Application for Asylum which was granted in 2006. Id. at p. 4. Two years later, in 2008, Mr.

Shaiban submitted an I-485 Application for Permanent Residence. Id. at p. 5. After approximately

ten years, Defendants issued a Notice of Intent to Deny and subsequently denied Mr. Shaiban’s




        Case 3:18-cv-00153-FDW-DCK Document 68 Filed 10/05/20 Page 1 of 9
application in 2019 on the grounds that he was a member of a terrorist organization.1 Id. Plaintiffs

allege that these two inconsistent decisions—the initial grant of asylum in 2006 and the denial of

permanent residence in 2019—are the result of a “discriminatory and unlawful adjudicatory

scheme specifically and solely for immigrant applicants of Yemeni descent.” Id. Specifically,

Plaintiffs allege that, because Mr. Shaiban was granted asylum in 2006, he cannot be a member of

a terrorist organization because such membership is grounds for the mandatory denial of an asylum

application pursuant to 8 C.F.R. § 208.13(c)(1). (Doc. No. 53, p. 4); see also 8 U.S.C. § 1182(3)(B)

(2018) (noting that any alien who is engaged in terrorist activity is inadmissible). Moreover,

Plaintiffs allege by way of example—but without providing specific facts—that Defendants have

“improperly raised evidentiary standards . . . illegally mandate[ed] DNA evidence, require[d] in-

person interviews in bad faith [and] subject[ed] petitioners” to duplicative and unnecessary

evidentiary requests and security checks. (Doc. No. 54, pp. 5-6).

         Plaintiffs seek declaratory and injunctive relief against Defendants2 and ask this Court to

find the denial of Mr. Shaiban’s I-485 Application a violation of the Administrative Procedure

Act, and the 5th and 9th Amendments to the U.S. Constitution. (Doc. No. 53, p. 20). Plaintiffs also

petition this Court for a writ of mandamus, directing Defendants to “render[] a proper and complete

decision” regarding Mr. Shaiban’s I-485 Application.




1
  Plaintiffs filed their first Petition in March of 2018, asking this Court to declare Defendants’ ten-year delay in
adjudicating their I-485 applications, their lack of notice about the status of the applications, and “any decision”
made by Defendants unreasonable under the APA and the 5th Amendment to the United States Constitution. (Doc.
No. 1, p. 13). This Court issued a stay pending a USCIS decision on Plaintiffs’ I-485 applications. (Doc. No. 13).
Shortly thereafter, USCIS granted lawful permanent resident status to Ms. Muthana and the five children she shares
with Mr. Shaiban. (Doc. No. 15, p. 2). Only Mr. Shaiban’s application was denied. Id.
2
  During this litigation, the named Defendants have changed many times. The Defendant named in the Second
Amended Petition no longer holds his position as Acting Secretary of the Department of Homeland Security. (Doc.
No. 53, p. 1). The current Acting Secretary of the Department of Homeland Security is Chad F. Wolf.

                                                          2

       Case 3:18-cv-00153-FDW-DCK Document 68 Filed 10/05/20 Page 2 of 9
   II.       STANDARD OF REVIEW

          Federal Rule of Civil Procedure 12(b)(6) provides for dismissal when the pleading party

fails to “state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the legal “sufficiency of a complaint” but “does

not resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”

Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992); accord E. Shore Mkts, Inc.

v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000). A complaint attacked by a Rule

12(b)(6) motion to dismiss will survive if it contains “enough facts to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 697 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)); see also Robinson v. American Honda Motor Co., Inc., 551

F.3d 218, 222 (4th Cir. 2009). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. The Supreme Court has also

indicated that

             Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain
             statement of the claim showing that the pleader is entitled to relief.” Specific
             facts are not necessary; the statement need only “give the defendant fair notice
             of what the . . . claim is and the grounds upon which it rests.” In addition, when
             ruling on a defendant’s motion to dismiss, a judge must accept as true all of the
             factual allegations contained in the complaint.

Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (alteration in original) (internal citations omitted)

(quoting Twombly, 550 U.S. at 555-56).

   III.      ANALYSIS

          At the outset, this Court addresses Defendants’ argument that Ms. Muthana should be

dismissed from the case in its entirety for lack of standing. (Doc. No. 55, p. 4). It is well-

                                                   3

         Case 3:18-cv-00153-FDW-DCK Document 68 Filed 10/05/20 Page 3 of 9
established that any plaintiff must have standing to file suit. See, e.g., Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 102 (1998). Standing requires that a plaintiff have “sufficient personal

stake in the outcome of [the] dispute to render judicial resolution of it appropriate.” Friends of

Ferrell Parkway, LLC v. Stasko, 282 F. 3d 315, 319 (4th Cir. 2002) (quoting Allen v. Wright, 468

U.S. 737, 750 (1984)). As with other jurisdictional requirements, a plaintiff bears the burden of

establishing standing. Id. (citations omitted).

       To demonstrate standing, Ms. Muthana must satisfy the “irreducible constitutional

minimum” that (1) she has suffered an injury in fact, that is, “an invasion of a legally protected

interest that is (a) concrete and particularized and actual or imminent, not conjectural or

hypothetical”; (2) the injury is fairly traceable to the defendant’s actions; and (3) it is likely, and

not merely speculative, that the injury will be redressed by a favorable decision. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal quotations omitted).

       Here, Ms. Muthana has not satisfied her burden of establishing standing. Plaintiffs’ Second

Amended Petition makes no effort to differentiate the harms suffered by Mr. Shaiban from those

suffered by Ms. Muthana. (See Doc. No. 53). The lack of clarity with respect to the harms suffered

by each Plaintiff reveals the absence of any concrete harm particularized to Ms. Muthana. Yet

assuming arguendo that Ms. Muthana has suffered particularized harms with respect to each claim

against Defendants, the Second Amended Petition fails to sufficiently plead such harms. For

example, Plaintiffs allege the improper denial of Mr. Shaiban’s I-485 has deprived them of their

constitutionally protected right to “make family choices, [which] cause[es] extreme financial and

emotional hardship and stress.” (Doc. No. 53, p. 17). However, Mr. Shaiban retains his status as

an asylee and remains in the United States with his family and Plaintiffs have not alleged




                                                  4

     Case 3:18-cv-00153-FDW-DCK Document 68 Filed 10/05/20 Page 4 of 9
    otherwise.3 (See Doc. No. 15; Doc. No. 55, p. 1). Without specific factual allegations as to the

    concrete harms suffered specifically by Ms. Muthana, this Court must conclude that Ms. Muthana

    does not have standing in this litigation. Accordingly, Ms. Muthana is hereby DISMISSED from

    this case for lack of standing.

       A. Count I – Writ of Mandamus

           “[D]istrict courts are granted . . . original jurisdiction of any action in the nature of

mandamus to compel an officer or employee of the United States or any agency thereof to perform

a duty owed to the plaintiff.” Hopewell v. Schweiker, 666 F.2d 34, 43 (4th Cir. 1981). Mandamus

relief is typically “only available to compel the performance of a ‘ministerial duty’; it is not

available to ‘direct the judgment or discretion in a particular way.’” Johnson v. Sessions, 2017 WL

1207537 at *5 (D. Md. Apr. 3, 2017) (quoting Wilbur v. U.S. ex rel Kadrie, 281 U.S. 206, 218, 50

S. Ct. 320, 324, 74 L.Ed. 809 (1930)).

          Here, Plaintiff appears to be petitioning this Court for a Writ of Mandamus directing

Defendants Wolf and Koumans to “discharge their statutory duties owed to Plaintiffs by rendering

a proper and complete decision” on Mr. Shaiban’s I-485 Application. (Doc. No. 53, p. 10). Plaintiff

has not demonstrated that the denial of his I-485 Application warrants mandamus. Defendants

had—and satisfied—a ministerial duty to render a decision on Plaintiff’s I-485 Application, but

Plaintiff takes issue with Defendants’ discretionary decision to deny the Application. As such, the

Court declines to exercise its mandamus relief powers, and Count I of the Second Amended

Petition is hereby DISMISSED.




3
 Plaintiffs also allege they have been “indefinitely den[ied] access to their family,” (Doc. No. 53, p. 18) without
addressing the fact that Mr. Shaiban remains in the United States.

                                                           5

         Case 3:18-cv-00153-FDW-DCK Document 68 Filed 10/05/20 Page 5 of 9
      B. Count III – Violation of Procedural Due Process Under the 5th Amendment

        To establish a procedural due process claim under the 5th Amendment, a litigant must show

that the government deprived him of a liberty or property interest without providing notice and a

meaningful opportunity to be heard. See Matthews v. Eldridge, 424 U.S. 319, 348, 96 S. Ct. 893,

47 L.Ed. 2d 18 (1976). Here, even assuming Plaintiff had a constitutionally protected interest in

having his I-485 Application approved, he has made no allegations that Defendants deprived him

of his right to notice or a hearing.4 Accordingly, Plaintiff’s procedural due process claim is hereby

DISMISSED.

      C. Count IV – Violation of Equal Protection Under the 5th Amendment

        Equal protection claims against the federal government are asserted pursuant to the 5 th

Amendment’s Due Process Clause. See Stop Reckless Econ. Instability Caused by Democrats v.

Federal Election Com’n, 814 F.3d 221, 233 (4th Cir. 2016). “The equal protection obligations

imposed by the Fifth and Fourteenth Amendments [are] indistinguishable.” Id. (citation and

quotation omitted). “To succeed on an equal protection claim, a plaintiff must first demonstrate

that he has been treated differently from others with whom he is similarly situated and that the

unequal treatment was the result of intentional or purposeful discrimination.” Morrison v.

Garraghty, 239 F.3d 648, 654 (4th Cir. 2001). “Once this showing is made, the court proceeds to

determine whether the disparity in treatment can be justified under the requisite level of scrutiny.”

Id.

        Here, Plaintiff alleges his petition was denied because of “Defendants’ unlawful

discriminatory scheme” that “directly targets” Yemeni Muslims. (Doc. No. 53, p. 14). The sole

fact in support of this allegation is Proclamation No. 9645, 82 Fed. Reg. 45161 (Sept. 27, 2017),


4
 To the contrary, the Second Amended Petition explicitly references the Notice of Intent to Deny he received from
Defendants. (Doc. No. 53, p. 5).

                                                        6

       Case 3:18-cv-00153-FDW-DCK Document 68 Filed 10/05/20 Page 6 of 9
which has been expressly upheld as constitutional by the Supreme Court. See Trump v. Hawaii,

585 U.S. ___, 138 S.Ct 2392, 201 L.Ed. 2d 775 (2018) (upholding Proclamation 9645 as a

constitutionally and statutorily valid exercise of presidential power). Moreover, the record makes

clear that all six of Plaintiff’s family members—all of whom are Yemeni Muslims—were granted

lawful permanent resident status by the same Defendants who are alleged to directly target Yemeni

Muslims. (See Doc. No. 15). As such, Plaintiff has not alleged sufficient facts to support an equal

protection claim against defendants and Count IV of the Second Amended Petition is hereby

DISMISSED.

    D. Count V – Violation of Substantive Due Process Rights Under the 5th Amendment

        The Due Process Clause of the 5th Amendment has “procedural and substantive

components.” Plyler v. Moore, 100 F.3d 365, 374 (4th Cir. 1996). To survive a motion to dismiss

a substantive due process claim, a plaintiff must allege “(1) that [he] had property or a property [or

liberty] interest; (2) that the state deprived [him] of this . . . interest; and (3) that the state’s action

falls so far beyond the outer limits of legitimate governmental action that no process could cure

the deficiency.” Sylvia Dev. Corp. v. Calvert Cty., 48 F.3d 810, 827 (4th Cir. 1995) (emphasis in

original).

        Plaintiff has alleged that Defendants’ “arbitrary and capricious denial” of his I-485

Application “directly and substantially infringes” on his fundamental right to “mak[e] personal

choices regarding family matters in a manner that is free from unjustifiable government

interference.” (Doc. No. 53, p. 16). Like the equal protection allegations, Plaintiff has simply not

alleged sufficient facts that state a plausible substantive due process claim. Moreover, Plaintiff

appears to conflate allegations of an APA violation with allegations of a constitutional violation,

demonstrating the propriety of APA review because “the only question is whether the defendants’



                                                     7

       Case 3:18-cv-00153-FDW-DCK Document 68 Filed 10/05/20 Page 7 of 9
treatment of [Plaintiff’s I-485 Application] was rational (i.e., not arbitrary and capricious).” Ursack

Inc., v. Sierra Interagency Black Bear Group, 639 F.3d 949, 955 (9th Cir. 2011). Accordingly,

Plaintiff’s substantive due process claim is hereby DISMISSED.

    E. Count VI – Violation of the Ninth Amendment

        The Ninth Amendment provides that “[t]he enumeration in the Constitution of certain

rights, shall not be construed to deny or disparage others retained by the people.” U.S. CONST.

amend. IX. The Ninth Amendment does not, however, confer any substantive rights and cannot be

the basis for pursing a rights violation claim. Evans v. Pitt Cnty. Dep’t of Soc. Servs., 972 F. Supp.

2d 778, 797 (E.D.N.C. 2013), vacated in part on other grounds, Evan v. Perry, 578 Fed. App’x.

229 (4th Cir. 2014) (“[T]he Ninth Amendment is a rule of construction, not one that protects any

specific right, and so no independent constitutional protection is recognized which derives from

the Ninth Amendment.”). Accordingly, Plaintiff has failed to state a cognizable claim for violation

of the Ninth Amendment and such claim is DISMISSED.

    F. Count VII – Declaratory Judgment Act

        The Declaratory Judgment Act (“DJA”) provides in part that:

                In a case of actual controversy within its jurisdiction . . . any court of the
        United States, upon the filing of an appropriate pleading, may declare the rights and
        other legal relations of any interest party seeking such declaration, whether or not
        further relief is or could be sought.

28 U.S.C. § 2201(a) (2018). The DJA is remedial in nature and does not create any substantive

rights. CGM, LLC v. BellSouth Telecomm. Inc., 664 F.3d 46, 55 (4th Cir. 2011). “Stated

differently, a request for declaratory relief is barred to the same extent that the claim for substantive

relief on which it is based would be barred.” Id. at 55-56 (citation and quotation omitted). The

power conferred by the Act is discretionary in nature. Centennial Life Ins. V. Poston, 88 F.3d 255,

256 (4th Cir. 1996). In determining whether to exercise its discretionary powers under the Act, a

                                                   8

      Case 3:18-cv-00153-FDW-DCK Document 68 Filed 10/05/20 Page 8 of 9
court will ask “(i) whether a declaration would serve a useful purpose in clarifying and settling the

legal relations in issue and (ii) whether a declaration will terminate and afford relief from the

uncertainty, insecurity, and controversy giving rise to the proceeding.” Hyatt v. U.S. Pat. and

Trademark Office, 146 F. Supp. 3d 771, 786 (E.D. Va. 2015) (citing Aetna Cas. & Sur. Co. v.

Quarles, 92 F.2d 321, 325 (4th Cir. 1937)).

         Plaintiff alleges the denial of his I-485 Application “violates the INA and federal laws and

regulations including the APA and the Fifth and Ninth Amendments” and seeks a declaration to

that effect. (Doc. No. 53, pp. 19-20). Because Plaintiff’s constitutional claims are dismissed, his

claims for declaratory relief premised on constitutional violations must fail. Additionally, the claim

for declaratory relief with respect to the surviving APA claim fails. Declaratory relief for the APA

claim would be “duplicative” of Plaintiff’s claims under the APA and would not “serve a useful

purpose in clarifying the legal relations in issue.” See Johnson v. Sessions, 2017 WL 1207537, at

*6 n.6 (D. Md. Apr. 3, 2017). Accordingly, Plaintiff’s claim for relief under the Declaratory

Judgment Act is hereby DISMISSED.

   IV.      CONCLUSION

         IT IS, THEREFORE, ORDERED that Defendant’s Partial Motion to Dismiss (Doc. No.

55) is GRANTED. The Court respectfully requests the Clerk of Court to TERMINATE Ms.

Muthana as a party to this action. The Court further DISMISSES without prejudice all counts

except for Count II (the Administrative Procedure Act claim).

         IT IS SO ORDERED.
                                             Signed: October 5, 2020




                                                   9

      Case 3:18-cv-00153-FDW-DCK Document 68 Filed 10/05/20 Page 9 of 9
